DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Sullivan on 11/5/2021.

The application has been amended as follows: 

In the claims:

15. (Currently Amended)	A needle cap assembly comprising:
		a needle cap having a needle cannula for subcutaneous injection of a fluid medication into an injection site, and outwardly-facing injection end and an inwardly-facing syringe end configured to be integrated with a needle pen assembly;

		an external needle cap which envelops the internal needle cap and the needle cap, the external cap defining a sealing surface along an opening of the cavity;
	the external cap including an open end portion and a sealing cap disposed over the open end portion defining a second cavity;
	a tab having an adhesive disposed along one side thereof and defining a peripheral edge, the adhesive operative to seal the peripheral edge to the sealing surface of the external; and
		a cleansing swab having an absorptive material loaded with a cleaning fluid and disposed internally of the second cavity defined by the external cap and the sealing cap, the cleansing swab attached to an end portion of the internal needle cap and separated therefrom so as to provide a gap between the cleansing swab and the injection end of the needle cap and, furthermore, covered by the external cap and the sealing cap; the sealing cap enveloping and in contact with both an 
		wherein the tab and the sealing cap seal the needle cap, internal needle cap and the cleansing swab within the cavity of the external cap so as to mitigate evaporation of the fluid medication from the cleansing swab; and
		where in the sealing cap is detached from the external cap to: (i) expose the internal needle cap and (ii) permit cleaning of the injection site by the cleansing swab prior to injection of the fluid medication by the needle pen assembly; and
	when the external cap is detached from the needle cannula to remove the cleansing swab 


Allowable Subject Matter
Claims 15 and 17 - 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Holtham (US 2013/0053751 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in independent claim 15, which recites features not taught or suggested by the prior art. In particular, having the cleansing swab disposed internally of the second cavity defined by the external cap and the sealing cap.
While this limitation is found in Chu et al. (US 2018/0296772 A1), hereinafter Chu, Chu does not teach the sealing cap enveloping and in contact with both an end portion of the external cap and the cleansing swab and wherein the external cap is detached from the needle cannula to remove the cleansing swab and expose the internal needle cap since the sealing cap of Chu is a disk that covers the end of the external cap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781